NO.   PD-0860-15
JEREMY   FRANCIS                               §       IN   THE   COURT   OF
                                               §
                                               §       CRIMINAL     APPEAL
                                               §
THE STATE OF TEXAS                             §
                                               §       OF
                                                       OF TEXAS
                                                          TEXAS
                                                                                   JUL 10 2015
                     PRO   SE   MOTION   FOR       EXTENSION OF TIME
                TO FILE PETITION FOR               DISCRETIONARY REVIEW...
                                                                               Abel Acosta, Clerk
TO THE   HONORABLE     COURT OF CRIMINAL             APPEALS:


   COMES NOW the petitioner in the above-styled and numbered

cause and respectfully moves this Honorable Court to extend the

time for filing the Petition for Discretionary Review in this

cause and in support thereof would show to the Court the following:

   1.    The style and number of this case in the Court of Appeals/

is JEREMY FRANCIS V. THE STATE OF TEXAS, Appeal No. 05-14-01-

00218-CR.


   2.    The style and number of the case in the trial court is:

THE STATE OF TEXAS V.           JEREMY FRANCIS;         Cause No.F11-62030-L;

from the 5th District Court of Dallas County, Texas.

   3.    The Petitioner was convicted of the felony offense of

capital murder.

   4.    The conviction was affirmed in the Court of Appeals on

6-23-2015.


   5.    The deadline for filing the petition for Discretionary

Review   in   this   cause   is.   7-23-2015.

   6.    Anextension of time for a period of sixty(60) days is

requested that would make the due date .9-21-2015.

   7.    No prior request for an extension of time has been made.


                                                                               FILED IN
                                                                    COURT OF CRIMINAL APPEALS

                                                                            JUL 10 2015

                                                                          Abel Acosta, Clerk
   8.   The facts relied upon to show good cause for the requested

extension are, as follows: The Petitioner was represented by

court appointed counsel during the appeal of this case to the

Court of Appeals. After the conviction was affirmed,          the trial

court refused to appoint counsel to file a petition for Dis

cretionary Review. Therefore, additional time is needed for the

Petitioner to either prepare and file the Petition pro se or to
seek legal assistance in filing the Petition.

   WHEREFORE, PREMISES CONSIDERED, the petitioner respectfully

requests that this Honorable Court extend time for filing the

Petition for Discretionary Review in this cause to 9-21-2015.

                                         Respectfully submitted,

                                                    J&l^%*C*/
                                         Jeremy g^rancis#1913681
                                         Telford   Unit
                                         3899 State Hwy 98.
                                         New Boston,      Tx 75570

                        CERTIFICATE OF   SERVICE


   The petitioner hereby certifies that a copy of the fore

going was mailed   to the Office of the Criminal District Attorney
for Dallas County, Frank Crowley Courts Bldg., 133 N. River

front Blvd. LB-19, Dallas, Texas 75207-4399, postage prepaid
this 6th day of July,   2015.
                                NO.


JEREMY    FRANCIS                        §      IN   THE   COURT   OF
                                         §
V.                                       §      CRIMINAL     APPEAL
                                         §
THE STATE OF     TEXAS                   §      OF   TEXAS


                  PRO SE MOTION REQUESTING LEAVE TO FILE
                       AN ORIGINAL COPY ONLY OF THE
                     PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:
     COMES NOW the petitioner in the above-styled and numbered cause and
respectfully moves this Honorable Court to grant leave to file an original
copy only of the Petition for Discretionary Review and is support thereof
would show to the Court the following:
     1.   The style and appeal number in the Dallas Court of Appeals is: JEREMY
FRANCIS'V. THE STATE OF TEXAS, Appeal No.05-14-01-00218-CR.
    2. The petitioner moves that, pursuant to Rule 2, Texas Rules of Appellate
Procedure, this Court suspend Rule 9.3(b), Texas Rules of Appellate procedure,
that requires the filing of eleven(11) copies of the Petition for Discretionary
Review with the court.

     3.   The facts relied upon to show good cause for this request are as
follows: The petitioner is indigent and incarcerated and does not have access
to a photo copier. The petitioner is presently not represented by counsel
and intends to file a Pro Se Petition for Discretionary Review.
    WHEREFORE/ PREMISES CONSIDERED/ the petitioner respectfully requests
that this Honorable Court grant leave to file an original copy only of the
Petition for Discretionary Review with the Court.
                                             Respectfully submitted,


                                             Jeremy ^ancis, PRO SE

                             CERTIFICATE OF SERVICE

    The petitioner hereby certifies that a copy of the foregoing was mailed,
postage prepaid, to the Office of the Criminal District Attorney for Dallas
County, Frank Crowely Courts Bldg., 133 N. Riverfront Blvd. LB-19, Dallas,
Texas 75207-4399, this 6th day of July, 2015.

                                                             ^t